             Case 1:20-cv-00543-NONE-EPG Document 15 Filed 09/02/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
11   WILLIAM J. GRADFORD,                              No. 1:20-cv-00543-NONE-EPG (PC)
12                  Plaintiff,                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS
13           v.
                                                       (Doc. No. 12)
14   F. VELASCO, et al.,
15                  Defendants.
16
17            William J. Gradford (“plaintiff”) is a state prisoner proceeding pro se and in forma
18   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred
19   to a United States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20            On August 18, 2020, Magistrate Judge Erica P. Grosjean entered findings and
21   recommendations, recommending that “all claims and defendants be dismissed, except for
22   Plaintiff’s claims against Defendant F. Velasco for verbal harassment in violation of the
23   Fourteenth Amendment and against Defendants F. Velasco and T. Webster for retaliation in
24   violation of the First Amendment.” (Doc. No. 12 at p. 2).
25            Plaintiff was provided an opportunity to file objections to the findings and
26   recommendations. Plaintiff filed a statement of non-objection on August 26, 2020. (Doc. No.
27   14).
28   /////
                                                      1
          Case 1:20-cv-00543-NONE-EPG Document 15 Filed 09/02/20 Page 2 of 2



 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file,
 3   the court finds the findings and recommendations to be supported by the record and proper
 4   analysis.
 5          Accordingly, THE COURT HEREBY ORDERS that:
 6               1. The findings and recommendations issued by the magistrate judge on August 18,
 7                  2020 (Doc. No. 12), are ADOPTED in full;
 8               2. All claims and defendants are dismissed, except for plaintiff’s claims against
 9                  defendant F. Velasco for verbal harassment in violation of the Fourteenth
10                  Amendment and against defendants F. Velasco and T. Webster for retaliation in
11                  violation of the First Amendment; and
12               3. The matter is referred back to the assigned magistrate judge for further
13                  proceedings consistent with this order.
14
     IT IS SO ORDERED.
15
16      Dated:     September 2, 2020
                                                         UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
